Exhibit 10.20

 

Non-Employee Director Compensation Policy

 

Cash Compensation Arrangements

 

Compensation for our non-employee directors consists of cash and stock options.
The Compensation Committee periodically reviews the compensation paid to
non-employee directors for their service on the Board and its committees and
recommends any changes considered appropriate to the full Board for its
approval. In 2013, the Compensation Committee conducted a competitive analysis
of industry practices and director compensation programs at comparable
companies. Based on this analysis, in January 2013 the Compensation Committee
recommended revisions to our non-employee director compensation program. In
February 2013, our Board revised the non-employee director compensation policy,
which became effective January 1, 2013. Pursuant to the revised non-employee
director compensation policy, each member of our Board, who is not our employee,
receives an annual retainer of $40,000. In addition, our non-employee directors
receive the following cash compensation for Board services, as applicable:

 

 

•

the Board Chair receives an additional annual retainer of $20,000;

 

 

•

the Audit Committee Chair receives an additional annual retainer of $15,000;

 

 

•

the Compensation Committee Chair receives an additional annual retainer of
$7,500;

 

 

•

the Nominating and Corporate Governance Committee Chair receives an additional
annual retainer of $6,000;

 

 

•

an Audit Committee member receives an additional annual retainer of $7,500;

 

 

•

a Compensation Committee member receives an additional annual retainer of
$3,750; and

 

 

•

a Nominating and Corporate Governance Committee member receives an additional
retainer of $3,000.

 

All Board and committee retainers accrue and are payable on a quarterly basis at
the end of each calendar quarter of service. We continue to reimburse our
non-employee directors for travel, lodging and other reasonable expenses
incurred in connection with their attendance at Board or committee meetings.

 

Equity Compensation Arrangements

 

Our non-employee director compensation policy provides for automatic grants of
stock options to our non-employee directors under our 2011 Incentive Plan. Upon
election or appointment to our Board, each non-employee director will receive an
initial grant of a stock option to purchase 15,000 shares of our common stock,
which will vest as to 1/36th of the shares subject to the option on an equal
monthly basis over a three-year period. Beginning with our 2013 annual meeting,
each non-employee director who is then serving as a director or who is elected
to our Board of directors on the date of such annual meeting is eligible to
receive a grant of a stock option to purchase 15,000 shares of our common stock,
which will vest as to 1/24th of the shares subject to the option on an equal
monthly basis over a two-year period. Each of these options will be granted with
an exercise price equal to the fair market value of our common stock on the date
of the grant, and shall be entitled to full vesting acceleration as of
immediately prior to the effective date of certain change of control
transactions involving us, such as our liquidation or a dissolution of or an
event that results in a material change in the ownership of our Company.

 